Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/898,425 filed on June 10, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
No preliminary amendments were filed. Claims 1-20 are currently pending and have been fully examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1-2 of the instant application and claim 1-2 of copending appl. no. ‘917, would have been obvious to a person of ordinary skill in the art. This is demonstrated in the following table that shows conflicting claims side by side.
Claims 10-11 and 19 of the instant application and the copending appl. have the same scope as claims 1-2, and 1, respectively, of said applications.
	
Application 16/898,425

Claim 1.  A video decoding method comprising: decoding a part of a bitstream to generate a decoded frame, wherein the decoded frame is a projection-based frame that has projection faces packed in a cube-based projection layout, and at least a portion of a 360-degree content of a sphere is mapped to the projection faces via cube-based projection; and parsing at least one syntax element from the bitstream, wherein said at least one syntax element is indicative of packing of the projection faces in the cube-based projection layout.

Claim 2. The video decoding method of claim 1, wherein packing of the projection faces is selected from a group consisting of packing of regular cubemap projection faces and packing of hemisphere cubemap projection faces.
Application 16/917,917

Claim 1.  A video decoding method comprising: decoding a part of a bitstream to generate a decoded frame, wherein the decoded frame is a projection-based frame that comprises projection faces packed in a cube-based projection layout, and at least a portion of a 360-degree content of a sphere is mapped to the projection faces via cube-based projection; and parsing at least one syntax element from the bitstream, wherein said at least one syntax element is indicative of a guard band configuration of the projection-based frame.

Claim 2. The video decoding method of claim 1, wherein packing of the projection faces is selected from a group consisting of packing of regular cubemap projection faces and packing of hemisphere cubemap projection faces.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 4, 10-11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., US 2019/0158815 A1 (hereinafter “He ‘815”) in view of Budagavi et al., US 2018/0103242 A1 (hereinafter “Budagavi”).
With respect to claim 1, He ‘815 discloses a video decoding method [abstract, par. 9 – noting that MPD stands for media presentation description and WRTU stands for wireless transmit/receive unit] comprising: decoding a part of a bitstream to generate a decoded frame [par. 9 – ref. to WTRU processor constructing “the received media segment”], wherein the decoded frame is a projection-based frame that has projection faces packed in a cube-based projection layout, and at least a portion of a 360-degree content of a sphere is mapped to the projection faces via cube-based projection [pars. 6, 10 – ref. to projection format “may include one of a equirectangular, cube, an offset cube, a squished sphere, a pyramid, and a cylinder”; see also pars. 44-45 – ref. to “A 360.degree. video (e.g., such as a spherical video) may be compressed by projecting spherical video onto a 2D plane using a projection method”]; and parsing at least one syntax element from the bitstream [par. 9 – ref. to “determine the video type for the received media segment and/or to construct the received media segment using the determined video type” (emphasis added) – see also par. 48, table 1], wherein said at least one syntax element is indicative of packing of the projection faces in the cube-based projection layout. But He does not explicitly disclose wherein said at least one syntax element is indicative of packing of the projection faces in the cube-based 
With respect to claim 2, He ‘815 and Budagavi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, He ‘815 discloses wherein packing of the projection faces is selected from a group consisting of packing of regular cubemap projection faces and packing of hemisphere cubemap projection faces [pars. 6-7 and 11]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, He ‘815 and Budagavi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, He ‘815 discloses wherein said at least one syntax element comprises: a first syntax element [par. 6 – ref. to “property element”], arranged to specify a packing type of said packing of the projection faces in the cube-based projection layout [pars. 6-7, 11]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

With respect to claims 19-20, the claim are drawn to encoding devices that perform a series of steps that are commensurate in scope with inverse of the steps of claim 1 and 4, respectively. Furthermore, He ‘815 discloses encoding method and device [par. 69]. Therefore, claims 19-20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1 and 4, respectively.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He ‘815 in view of Budagavi and further in view of He et al., US 2019/0215532 A1 (hereinafter “He ‘532”].
With respect to claim 3, He ‘815 and Budagavi, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 2. But while Budagavi implicitly discloses wherein the hemisphere cubemap projection faces comprise a first projection face and four second projection faces, the first projection face has a first size, each of the four second projection faces has a second size, and the first size is larger than the second size [FIG. 6, pars. 71-74], He ‘815 and Budagavi, alone or in combination, do not explicitly disclose wherein the hemisphere cubemap projection faces comprise a first projection face and four second projection faces, the first 
With respect to claim 12, the claim is drawn to a device that performs a series of steps that are commensurate in scope with steps of claim 3. Therefore, claim 12 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 3.

	Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 5-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Asbun et al., WO 2017/205794 A1, discloses wireless transmit/receive unit for processing 360-degree video.
Hanhart et al., US 2020/0322632 A1, discloses system and method for face discontinuity filtering for 360-degree video.
Xiu et al., US 2020/0045336 A1, discloses predictive coding for 360-degree video.
Shih et al., US 2019/0215532 A1, discloses system and method for motion vector derivation for VR360 video.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485